 

Exhibit 10.14

 

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is made and entered into
by and between UroGen Pharma Ltd. (“Company”) of the first part and Gary S.
Titus (“Titus”) of the second part.

WHEREASTitus has been serving as the Chief Financial Officer of the Company
(“Position”) pursuant to that certain letter agreement made and entered into by
Company and Titus on June 8, 2015 (“Employment Agreement”); and

WHEREASThe parties have agreed that Titus will cease his employment with the
Company as of July 1, 2018 (“Separation Date”); and

WHEREASTitus has further agreed to consult with the Company following the
Separation Date.

NOW, THEREFORE in consideration of the premises herein, and the mutual promises
and undertakings herein contained and set forth, and for other good and valuable
consideration, made over by each party to the other, the receipt of which is
hereby acknowledged, it is covenanted and agreed as follows.

1.Termination of Employment.

1.1.The Company and Titus hereby agree to terminate the Employment Agreement and
the Employer-Employee relationship on the Separation Date, subject to and in
accordance with the terms and conditions set forth in this Agreement and Titus
hereby waives any entitlement to notice pursuant to the Employment Agreement.

1.2.As of the Separation Date, Titus's salary and wages shall cease, and any
entitlement or claim Titus has or might have had under the Employment Agreement
terminate, except as otherwise described in this Agreement.  On the Separation
Date, the Company will pay Titus all accrued salary and all accrued and unused
paid time off earned through the Separation Date, subject to standard payroll
deductions and withholdings. Titus is entitled to these payments regardless of
whether or not he signs this Agreement.

1.3.Titus agrees that, within fifteen (15) days after the Separation Date, he
will submit his final documented expense reimbursement statement reflecting all
business expenses he incurred through the Separation Date, if any, for which he
seeks reimbursement.  The Company will reimburse Titus for these expenses
pursuant to its regular business practice.

2.Severance.

2.1.Although the Company has no obligation to do so, if Titus: (i) signs and
returns this Agreement to the Company on or within twenty-one (21) days after
the Separation Date; (ii) allows the releases contained herein to become
effective; (iii) remains available during the Consulting Period to provide the
Consulting Services (as defined below); and (iv) complies with all of his legal
and contractual obligations to the Company, then the Company will provide Titus
with the following severance benefits (collectively, the “Severance Benefits”):

180420391 v1

--------------------------------------------------------------------------------

 

 

2.1.1.The Company will pay Titus an amount equivalent to six (6) months of
Titus’ current base salary (in the total amount of $175,000), as well as an
amount equivalent to 50% of Titus’s 2018 annual target bonus (in the total
amount of $70,000), for total gross severance payments of $245,000, subject to
standard payroll deductions and withholdings (the “Severance Payment”).  The
Severance Payment will be paid to Titus as a one-time lump sum payment on the
Company’s first regularly-scheduled payroll date falling after the Effective
Date (as defined in Paragraph 7.4).

2.1.2.To the extent provided by the federal COBRA law or, if applicable, state
insurance laws, and by the Company’s current group health insurance policies,
Titus will be eligible to continue his group health insurance benefits at his
own expense, subject to the further provisions in this paragraph.  Later, Titus
may be able to convert to an individual policy through the provider of the
Company’s health insurance, if he wishes.  If Titus timely elects continued
coverage under COBRA, the Company will pay for the COBRA premiums to continue
Titus’ health insurance coverage (including coverage for eligible dependents, if
applicable) (“COBRA Premiums”) through the period (the “COBRA Premium Period”)
starting on the Separation Date and ending on the earliest to occur of: (i) the
end of the six (6) month period following the Separation Date; (ii) the date
Titus becomes eligible for group health insurance coverage through a new
employer; or (iii) the date Titus ceases to be eligible for COBRA continuation
coverage for any reason.  Titus must timely pay the premiums, and then provide
the Company with proof of same to obtain reimbursement for his COBRA premiums
under this Section 2.1.2. In the event Titus becomes covered under another
employer’s group health plan or otherwise ceases to be eligible for COBRA during
the COBRA Premium Period, he must immediately notify the Company of such
event.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay Titus, on the first
day of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month for the remainder of the COBRA Premium Period,
which Titus may (but is not obligated to) use toward the cost of COBRA premiums.

2.1.3.For the period of six (6) months following the Separation Date, or until
otherwise terminated as provided herein (with such actual period, the
“Consulting Period”), the Company shall engage Titus to provide transition
support and other assistance as may be reasonably required by the Company from
time to time (the “Consulting Services”).  The Consulting Services shall
include, among other things, being available to answer questions and provide
information to the Company about areas for which Titus was responsible and
assisting in the transfer of third-party relationships to the Company.  Titus
shall act as an independent contractor during the Consulting Period and shall
not be an employee of the Company or have authority to bind the Company on any
matter.  During the Consulting Period, Titus shall, however, be permitted to
hold himself out as an independent advisor to the Company. Titus agrees and
understands that his Proprietary Information and Inventions Agreement (attached
as Exhibit A) remains in full force and effect during the Consulting Period and
thereafter and he agrees to comply with the restrictions and obligations
contained therein.  Titus shall not receive compensation from the Company for
providing the Consulting Services and will not be eligible to participate in any
of the Company’s benefit plans or offerings.  Either party may terminate the
Consulting Period for convenience at any time for any reason upon thirty (30)
days advance written notice to the other party.  The Company may terminate the
Consulting Agreement for Cause immediately upon written notice to Titus (a
“Termination for Cause”), and Titus may terminate the Consulting Period
immediately for Good Reason upon written

2

 

--------------------------------------------------------------------------------

 

 

notice to the Company (a “Termination for Good Reason”).  The Consulting Period
may also be terminated immediately for any reason upon written agreement of both
parties.  For purposes of this Agreement, “Cause” shall mean a breach of this
Agreement or the Proprietary Information and Inventions Agreement by Titus.  For
purposes of this Agreement, “Good Reason” shall mean a breach of this Agreement
by the Company.  

2.1.4.Titus was granted options to purchase shares of the Company’s common stock
as detailed in Exhibit B (the “Options”), pursuant to the Company’s 2010 and
2017 equity incentive plans (the “Plans”).  Notwithstanding anything to the
contrary in the Plans or other award agreements, the Options shall continue to
vest during the Consulting Period.  Upon a Qualifying Termination of the
Consulting Period, the vesting of the Options shall accelerate as follows: (a)
the vesting of the Option shall accelerate as to the number of Options that
would have otherwise vested had Titus remained in service to the Company until
the natural expiration of the Consulting Period, if applicable; and (b) fifty
percent (50%) of the remaining unvested Options, after taking into account the
Options subject to accelerated vesting pursuant to (a), will vest immediately as
of the date of such Qualifying Termination (collectively, the “Accelerated
Vesting”).  Upon the termination of the Consulting Period for any reason other
than a Qualifying Termination, continued vesting of the Option shall cease as of
the date of such termination and Titus shall not be eligible to receive the
Accelerated Vesting.  For purposes of this Agreement, a “Qualifying Termination”
shall mean: (i) termination of the Consulting Period upon the natural expiration
of the six-month term; (ii) termination of the Consulting Period by Titus for
Good Reason; or (iii) termination of the Consulting Period by the Company for
any reason other than Cause.  The Accelerated Vesting will be applied to the
oldest Option grants on “first-granted-first-exercised” basis until fully
utilized. The Options shall otherwise continue to be governed in all respects by
the terms of the applicable grant notices, stock option agreements, and the
Plans.

3.Other Compensation and Benefits. By signing this Agreement, Titus agrees that,
except as otherwise provided in this Agreement, he has received all amounts and
other benefits owed to him from the Company including, but not limited to,
salary payments, annual leave and sick leave, prior written notice, overtime,
and reimbursement of expenses. Titus agrees and understands that he will not be
entitled to any other compensation or benefits, except for those explicitly
described in this Agreement or as otherwise required by law. More specifically,
Titus agrees that the payments and benefits set forth above, together with any
amounts or benefits previously provided to him by the Company, shall be complete
and unconditional payment, settlement, satisfaction and accord with respect to
any obligations and liabilities that the Company or any affiliate thereof may
owe him.

4.Taxation. Titus shall be responsible for paying his share of all taxes
applicable to him with respect to all amounts, payments, and benefits set forth
herein in accordance with applicable laws and regulations.

5.Return of Company Property.  During the Consulting Period, Titus shall be
permitted to retain access to his Company computer and company email account in
order to facilitate the Consulting Services.  Titus shall, upon request, provide
the Company with access to his Company computer, Company accounts, and other
Company-issued devices or property.  Except as otherwise provided herein, on the
Separation Date, Titus shall have returned to the Company all other Company
documents (and all copies thereof) and other Company property in his possession
or control, including, but not limited to, Company files, notes, drawings,
records, business plans and forecasts, contact information, financial
information, specifications, training materials, computer-recorded information,
tangible property including,

3

 

--------------------------------------------------------------------------------

 

 

but not limited to, credit cards, entry cards, identification badges and keys;
and any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).  In
addition, if Titus has used any personally owned computer, server, e-mail
system, mobile phone, portable electronic device (e.g., smartphone, iPad or the
like), (collectively, “Personal Systems”) to receive, store, prepare or transmit
any Company confidential or proprietary data, materials or information, then
Titus agrees that, upon request by the Company, he will provide the Company
reasonable access to such Personal Systems to ensure such Company confidential
or proprietary information is permanently deleted and expunged.  Upon the
termination of the Consulting Period, Titus shall return to the Company all
remaining Company property in his possession, and understands and agrees he is
not authorized to possess any Company property thereafter, except as
specifically authorized by the Company.  Titus’ timely compliance with this
paragraph is a condition precedent to his receipt of the Severance Benefits
described above.

6.Confidentiality. Company and Titus agree that neither party shall, as the case
may be, voluntarily disclose, or cause to be disclosed, the terms of this
Agreement nor the events that led to the execution of this Agreement, except to
their respective attorneys, accountants and/or tax advisors, to tax authorities
or to the extent otherwise required by law, exercise of each of the parties’
rights under this Agreement, or for any due diligence process.  In particular,
and without limitation, Titus agrees not to disclose the terms of this Agreement
to any current or former Company employee.  Notwithstanding any provision in
this Agreement to the contrary, nothing herein shall prevent Titus from
disclosing the fact or terms of this Agreement as part of any government
investigation, or prohibit Titus from filing a charge, complaint, or report
with, or otherwise communicating with, providing information to, or cooperating,
or participating with any investigation or proceeding by or before the Equal
Employment Opportunity Commission, the United States Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state or local government agency or commission.

7.

RELEASE OF CLAIMS.

7.1.General Release.  In exchange for the consideration provided to Titus under
this Agreement to which he would not otherwise be entitled, Titus hereby
generally and completely releases the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date Titus signs this Agreement
(collectively, the “Released Claims”).

7.2.Scope of Release. The Released Claims include, but are not limited to: (i)
all claims arising out of or in any way related to Titus’ employment with the
Company, or the termination of that employment; (ii) all claims related to
Titus’ compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age

4

 

--------------------------------------------------------------------------------

 

 

Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

7.3.Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification Titus may have pursuant to any written
indemnification agreement with the Company to which Titus is a party or under
applicable law; (ii) any rights which are not waivable as a matter of law; and
(iii) any claims for breach of this Agreement. In addition, nothing in this
Agreement prevents Titus from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that Titus acknowledges and agrees that he hereby
waives his right to any monetary benefits in connection with any such claim,
charge, or proceeding.  Additionally, while this Agreement does not limit Titus’
right to receive an award for information provided to the Securities and
Exchange Commission, he is otherwise waiving, to the fullest extent permitted by
law, any and all rights he may have to individual relief based on any claims
that he has released and any rights he has waived by signing this Agreement.

7.4.ADEA Waiver. Titus acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, and that the consideration
given for the waiver and release in this Agreement is in addition to anything of
value to which he is already entitled. Titus further acknowledges that he has
been advised, as required by the ADEA, that: (i) his waiver and release do not
apply to any rights or claims that may arise after the date that he signs this
Agreement; (ii) he should consult with an attorney prior to signing this
Agreement (although he may choose voluntarily not to do so); (iii) he has
twenty-one (21) days to consider this Agreement (although he may choose
voluntarily to sign it earlier); (iv) he has seven (7) days following the date
he signs this Agreement to revoke it (by providing written notice of his
revocation to Stephen Mullennix); and (v) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after the date that this Agreement is signed by Titus provided that
he does not revoke it (the “Effective Date”).

8.SECTION 1542 WAIVER. In giving the release herein, which includes claims which
may be unknown to Titus at present, Titus acknowledges that he has read and
understands Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Titus hereby expressly waives and relinquishes all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to Titus’ release of claims herein, including but not limited to his
release of unknown claims.

9.Continuing Obligations; Non-Disparagement.  Titus acknowledges and agrees that
he is bound by the Proprietary Information and Inventions Agreement attached as
Exhibit A (the “PIIA”) and that the PIIA shall inure to the benefit of the
Company as if it were an original party thereto.   Titus agrees to abide by the
continuing obligations in the PIIA, whether during the Consulting Period or
thereafter. Titus also agrees not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or

5

 

--------------------------------------------------------------------------------

 

 

their business, business reputation, or personal reputation; provided that he
may respond accurately and fully to any question, inquiry or request for
information when required by legal process.  Titus agrees to direct employment
verification requests to HR@urogen.com.  In response to inquiries from any
future employer or third parties, the Company will limit information provided to
(a) Titus’ dates of employment, and (b) the positions that Titus held, and shall
inform the inquiring party it is Company policy to provide only this
information.  Should any Company officers be asked directly about the reasons
for Titus separation, they will respond substantially as follows: “Gary was with
UroGen through a significant period of growth and value generation and we thank
him for his service.  As the Company entered its next phase of growth it was
mutually agreed that Gary would move on and the Company would go in another
direction.”    

10.Arbitration.  To ensure the timely and economical resolution of disputes that
may arise between Titus and the Company (including the Released Parties), the
parties agree that any and all disputes, claims, or causes of action, whether
arising from or relating to the Consulting Period, the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement, or
otherwise, will be resolved to the fullest extent permitted by law by final,
binding, and confidential arbitration, by a single arbitrator, in the Reno,
Nevada area, or as otherwise agreed to by the parties, conducted by JAMS, Inc.
(“JAMS”) under the then-applicable JAMS rules (available at the following web
address: https://www.jamsadr.com/rules-employment, and which will be provided to
Titus on request).  By agreeing to this arbitration procedure, both Titus and
the Company waive the right to resolve any such dispute through a trial by jury
or judge or administrative proceeding.  Titus will have the right to be
represented by legal counsel at any arbitration proceeding.  In addition, all
claims, disputes, or causes of action under this section, whether by Titus or
the Company, must be brought in an individual capacity, and shall not be brought
as a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity.  The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding.   To the extent that the preceding sentences regarding
class claims or proceedings are found to violate applicable law or are otherwise
found unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  Questions of whether a
claim is subject to arbitration under this agreement shall be decided by the
arbitrator.  Likewise, procedural questions which grow out of the dispute and
bear on the final disposition are also matters for the arbitrator.  The
arbitrator shall:  (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the
award.  The arbitrator shall be authorized to award any or all remedies that
Titus or the Company would be entitled to seek in a court of law.  The Company
shall pay all JAMS’ arbitration fees in excess of the amount of court fees that
would be required of Titus if the dispute were decided in a court of
law.  Nothing in this letter is intended to prevent either Titus or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

6

 

--------------------------------------------------------------------------------

 

 

I HAVE READ THE FOREGOING AGREEMENT TO ARBITRATE, AND I SPECIFICALLY AND
AFFIRMATIVELY CONSENT AND AGREE TO BE BOUND BY THIS PROVISION.  I FURTHER
ACKNOWLEDGE AND AGREE THAT ACCEPTANCE OF EMPLOYMENT SHALL BE DEEMED TO BE
ACCEPTANCE OF THIS ARBITRATION PROVISION.

 

/s/Gary S. Titus

 

June 11, 2018

Gary S. Titus

 

Date

 

11.Miscellaneous

11.1.Titus understands and agrees that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to him or to any other person, and that
the Company makes no such admission.

11.2.The execution, validity, interpretation and performance of this Agreement
and the Proprietary Information and Inventions Agreement shall be determined and
governed exclusively by the laws of the State of Nevada, without reference to
the principles of conflict of laws.

11.3.This Agreement and the Proprietary Information and Inventions Agreement
represent the complete agreement between Titus and Company concerning the
subject matter hereof and supersede all prior agreements or understandings,
written or oral, between Titus and Company concerning the subject matter hereof
except those agreements and documents expressly referred to in this Agreement.
No attempted modification or waiver of any of the provisions of this Agreement
shall be binding on any party hereto unless in writing and signed by Titus and
Company. This Agreement is binding upon and inures to the benefit of the
parties’ heirs, successors, and assignees.

11.4.All notices or other communications hereunder shall be in writing and shall
be given in person, or by registered mail, postage prepaid, to the parties at
the addresses first stated above (or at such other addresses for a party as
shall be specified by like notice). All such notices and other communications
shall be deemed to have been given and received on the fifth (5th) day following
such mailing.

11.5.This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. Titus acknowledges that he has read and
fully understands the terms of this Agreement and has been advised to consult
with an attorney before executing this Agreement.

[Signature Page Follows]

 

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
on the day and year first written above.

 

UroGen Pharma Ltd.

 

By:

/s/Stephen Mullennix

 

 

Stephen Mullennix

 

 

Chief Operating and Financial Officer

 

Date: June 11, 2018

 

 

Gary S. Titus

 

 

/s/Gary S. Titus

 

 

Date: June 11, 2018

 

Exhibit A:  Proprietary Information and Inventions Agreement

Exhibit B:  Option Grants

180420391 v1

--------------------------------------------------------------------------------

 

 

Exhibit A

Proprietary Information and Inventions Agreement

9

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Option Grants

 

Shareholder

Original Grant Date

Options Granted

Gary Titus

June 25, 2016

48,000

Gary Titus

October 7, 2015

9,600

Gary Titus

October 7, 2015

54,400

Gary Titus

June 28, 2017

40,000

Gary Titus

January 10, 2018

20,000

 

10

 